Cobb, J.
A single question is presented in the record of this case. Can a levying officer delegate to another the right, in his absence, to make a return of nulla bona upon an execution, in the name of such levying officer? It has been held that such officer can authorize another in his presence and by his direction to make and sign such an entry, when the officer knows of his own personal knowledge that the facts stated in *90the entry are true. Ellis v. Francis, 9 Ga. 325; Cox v. Montfort, 66 Ga. 62. Further than this it would not be wise to extend the rule. As it appeared from the evidence in the present case that one' of the entries necessary to prevent the execution from becoming dormant was not signed by the sheriff nor by any person by him lawfully authorized, the entry was void,, the execution was dormant at the time .of the levy now in question, and therefore the court erred in directing a verdict finding the issue raised by the affidavit of illegality in favor of the plaintiff in execution.

Judgment reversed.


All the Justices concurring.